BEAUCHAMP, Judge.
*23This proceeding was instituted for the purpose of securing bail for this appellant together with a co-defendant charged with murder. Upon a hearing held and concluded on September 13th, 1947, bail was granted by the Honorable L. Broeter, Judge of the District Court, to Willie Everett in the sum of Five Thousand Dollars; and by the same order the application for bail of Adan Everett, appellant herein, was denied.
Since this appeal was filed the Grand Jury of Duval County has returned an indictment against appellant for murder, charging the same offense for which he was held in the proceeding before us. Under the rules this calls for a dismissal of the case now on appeal, which is accordingly done.